NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This Office action is in response to the amendment filed on Feb 17, 2022. Claims 1, 3-11, 13-20 are pending. Claims 1 & 11 are independent.

Allowable Subject Matter
Upon further consideration, claims 1, 3-11, 13-20 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, (dl.acm.org/doi/pdf/10.1145/3077286.3077307) to Tilley et al. (hereinafter “Tilley:”) discloses a system comprised of blocks that fit together like puzzle pieces so it is very clear to the user which blocks area compatible with one another.

Regarding claim 1, Tilley taken singly or in combination with other prior art of record, does not disclose or teach a controlling device, comprising: a processor, coupled to a human machine interface, wherein the human machine interface is configured to display a plurality of program blocks, wherein a pattern of each of the plurality of program blocks comprises a general program block, a sheathing block, a Boolean parameter block or a numeric parameter block, and a status of the sheathing block comprises an unfolding status or a folding status; and a communication circuit, wherein the processor detects a first program block that is towed in the human machine interface, the processor bonds the first program block to a bonding position corresponding to at least one target program block in the human machine interface to obtain a first program block sequence composed of a plurality of second program blocks, wherein the plurality of second program blocks comprise the first program block and the target program block, and the processor transmits a plurality of control commands respectively corresponding to the plurality of second program blocks or controls a virtual drone to execute the plurality of control commands through the communication circuit according to a sequence order of the plurality of second program blocks in the first program block sequence, wherein in the operation of bonding the first program block to the bonding position corresponding to the at least one target program block in the human machine interface by the processor, the processor recognizes at least one collision program block that collides with the first program block, the processor compares a pattern of the first program block and a pattern of the collision program block to select at least one bondable program block from the collision program block, the processor selects, from the at least one bondable program block, the target program block closest to the first program block, and the processor determines the bonding position based on a pattern and a position of the target program block and the first program block, and bonds the first program block to the bonding position, wherein when in the operation of comparing the pattern of the first program block and the pattern of the collision program block by the processor to select the at least one bondable program block from the collision program block, when the pattern of the first program block is the general program block or the sheathing block and a pattern of a third program block in the collision program block is the general program block or the sheathing block, the controlling device classifies the third program block as the bondable program block, when the pattern of the first program block is the Boolean parameter block and a pattern of a fourth program block in the collision program block is the general program block or the sheathing block that fit in the Boolean parameter block, the controlling device classifies the fourth program block as the bondable program block, and when the pattern of the first program block is the numeric parameter block and a pattern of a fifth program block in the collision program block is the general program block or the sheathing block that fit in the numeric parameter block, the controlling device classifies the fifth program block as the bondable program block.

Regarding claim 11, Tilley taken singly or in combination with other prior art of record, does not disclose or teach a drone controlling method, applied to a controlling device, wherein the controlling device comprises a processor and a communication circuit, the processor is coupled to a human machine interface, the human machine interface is configured to display a plurality of program blocks, wherein a pattern of each of the plurality of program blocks comprises a general program block, a sheathing block, a Boolean parameter block or a numeric parameter block, and a status of the sheathing block comprises an unfolding status or a folding status, and the method comprises: detecting a first program block that is towed in the human machine interface; bonding the first program block to a bonding position corresponding to at least one target program block in the human machine interface to obtain a first program block sequence composed of a plurality of second program blocks, wherein the plurality of second program blocks comprises the first program block and the target program block; and transmitting a plurality of control commands respectively corresponding to the plurality of second program blocks, or controlling a virtual drone to execute the plurality of control commands according to a sequence order of the plurality of second program blocks in the first program block sequence, wherein the step of bonding the first program block to a bonding position corresponding to at least one target program block in the human machine interface comprises: recognizing at least one collision program block that collides with the first program block; comparing a pattern of the first program block and a pattern of the collision program block to select at least one bondable program block from the collision program block; selecting, from the at least one bondable program block, a target program block closest to the first program block; and determining the bonding position based on a pattern and a position of the target program block and the first program block, and bonding the first program block to the bonding position, wherein the step of comparing the pattern of the first program block and the pattern of the collision program block to select the at least one bondable program block from the collision program block comprises: classifying a third program block as the bondable program block when the pattern of the first program block is the general program block or the sheathing block and a pattern of the third program block in the collision program block is the general program block or the sheathing block; classifying a fourth program block as the bondable program block when the pattern of the first program block is the Boolean parameter block and a pattern of the fourth program block in the collision program block is the general program block or the sheathing block that fit in the Boolean parameter block; and classifying a fifth program block as the bondable program block when the pattern of the first program block is the numeric parameter block and a pattern of the fifth program block in the collision program block is the general program block or the sheathing block that fit in the numeric parameter block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B    
                                                                                                                                      


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661